Robert Doscher, J.
Petitioner brings this proceeding to change the names of her two children by a previous marriage. The petitioner and respondent, the natural father of the infants, both under the age of 14 years, were divorced in the State of Illinois in 1962. Subsequently, the mother removed to New York State and married her present spouse on June 30, 1963. Her present spouse has one child.
Petitioner claims that by reason of the fact that the three children will be going to school together, the other children will consider them brothers; and if two children are called by one surname, and the other by another surname, this will cause a great deal of embarrassment.
The respondent, in order to avail himself of his right of visitation granted by the Illinois court, gave up his job and residence in Illinois and moved to New York. Due to petitioner’s attempt to deprive him of his right of visitation, the respondent was forced to bring a habeas corpus proceeding in this court and obtained an order on July 3, 1963, permitting him visitation rights.
Respondent expresses great love for his children and a desire that his progeny carry on his name. The petitioner shows no compelling reason at this time for the change of name.
It has been held that a father cannot be arbitrarily deprived of his right to have his children use his name, unless it is in the *597interest of the children that such change be made (Galanter v. Galanter, 133 N. Y. S. 2d 266). The allegation that there might be embarrassment and the implied convenience to the petitioner, is not sufficient cause to change the children’s names. Motion denied.